MEMORANDUM **
Jose Alfredo Hurtado-Jimenez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of law, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir.2002), and we deny the petition for review.
We reject Hurtado-Jimenez’s contention that United States v. Baron-Medina, 187 F.3d 1144 (9th Cir.1999) was wrongly decided. Hurtado-Jimenez’s contention that the agency’s decision violated due process therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
We agree with the agency that the document submitted by the government to prove the existence of Hurtado-Jimenez’s conviction was properly certified. See 8 C.F.R § 1003.41(a)(4). Hurtado-Jimenez’s contention that this document failed to identity him sufficiently is unpersuasive. See Espinoza v. INS, 45 F.3d 308, 310 (9th Cir.1995) (“The burden of establishing a basis for exclusion of ... a government record falls on the opponent of the evidence, who must come forward with enough negative factors to persuade the court not to admit it.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.